Title: Editorial Note on Promissory Notes, 1781
From: 
To: 


Editorial Note on Promissory Notes
The money Franklin authorized for escaped prisoners, loaned on behalf of Congress, enabled the men to reach a port from which they could either return to America or rejoin a privateer. The triplicate sets of promissory notes, signed by the recipients at Passy, were one of several ways these payments were recorded. Prisoners’ names were also entered by one of Franklin’s secretaries on an alphabetical roster that showed the date and sum.
Franklin seldom distributed the money himself. In the majority of cases he signed orders on Ferdinand Grand, which he had printed in duplicate, and Grand issued the payments while retaining one half of the order. During the period covered by this volume, Franklin became aware of an accounting error and recalled some of these forms, while ordering Grand to suspend future payments until the mistake had been explained. Ultimately it was Temple who admitted that he probably had dispensed money to prisoners without having kept proper records. This temporary payment freeze accounts for the unusual discrepancy between the dates of some of the promissory notes listed below, and the dates on which the men collected their assistance.
The final document needed by an American in this stage of his journey was the passport that would protect him as far as the designated port, most often Nantes. Scarcely any of these passports have survived, but for the first nine months of 1782 we have a list of people to whom they were issued. All the escaped prisoners mentioned in this headnote who signed promissory notes in 1782 appear on that list.
The first prisoner to present himself at Passy during the months of this volume was Daniel Brown, a seaman captured in October, 1781, aboard the Hercules and detained at Mill Prison. Brown, who received money from Francis Coffyn in Dunkirk on December 17, arrived in Passy on December 24 and signed a promissory note for five louis. On December 31, three men who had also been aided by Coffyn signed notes for five louis: Thomas Moratey, Samuel Turbett, and Thomas Holmes. Two others, James Hogan and Peter Duhard, also applied to Franklin on December 31 and received three louis apiece.
On January 6, Gurdon Bill, a captain of marines from Connecticut, signed a note for five louis. That same day Captain Silas Talbot, who had written to both Franklin and John Jay from Mill Prison the previous June, received seven louis. Eight men received three louis apiece on January 14. At least five of them had escaped from Deal prison, from which they and others had written Franklin a letter (now missing) detailing the conditions of inmates. They and three men who may or may not have escaped with them received aid from Francis Coffyn on January 7. The Deal inmates were Ephraim Wales, Robert Smallpeece, Alexander Orr, Edward Hopper, and Jesse Breed. The other three were William Moran, a lieutenant first captured aboard the Hornet in 1777 who had then escaped from Forton; James Hamilton, a lieutenant of marines in the Continental navy; and Andrew Floyd.
On January 22, Peter Price, John Cowin, Uzal Woodruff, and Thomas Munro each signed notes for three louis. Their orders on Grand were not cashed until February 16, four days after Temple had identified his probable accounting error, and the date on which Franklin evidently lifted his payment freeze. Roger Haddock and Joseph Vesey each signed promissory notes for four louis on February 16 and received their money from Grand the same day.
